Citation Nr: 1118221	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-04 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to an initial compensable rating for residuals of laceration of the dorsal aspect of the left forearm extending to muscle fascia, not involving muscle or joint.

2.  Entitlement to a separate, initial compensable rating for left forearm ulnar neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Appellant is a Veteran who served on active duty from October 1971 to October 1975.

This matter is before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in relevant part, granted service connection for residuals of laceration of the dorsal aspect of the left forearm extending to muscle fascia, though not involving the muscle or the joint, and assigned a 0 percent (noncompensable) initial disability rating.  The Veteran expressed disagreement with the initial disability rating assigned, and this appeal ensued.

The Veteran presented testimony at a personal hearing in December 2007 before the undersigned Veterans Law Judge.  A copy of the hearing transcript was attached to the claims file.  

This case was before the Board in June 2008 when it was remanded for additional development.  This case came again before the Board in November 2009, when the appeal regarding entitlement to an initial compensable rating for residuals of laceration was remanded for further development.  A remand by the Board confers upon an appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  That development has been sufficiently accomplished.



FINDINGS OF FACT

1.  The Veteran's left forearm scar, measured as 3.5 cm in length, is well healed, barely noticeable, superficial, and has not for any period been deep, caused limited motion or limitation of left elbow or wrist function, measured 144 square inches (929 sq. cm.) or greater, been unstable, or been painful on examination. 

2.  The Veteran's left dorsal forearm minimal ulnar neuropathy disability is manifested by a 3 cm band of numbness that extends distalward from the scar, but no pain or reduction of grip strength, and no symptoms more closely reflecting moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for residuals of laceration of the dorsal aspect of the left forearm extending to the muscle fascia, but not involving muscle or the joint, have not been met for any period.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate compensable rating of 10 percent for left forearm ulnar neuropathy, extending from the 3.5 cm scar distalward in a 3 cm band, have been met for the entire period of appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.7, 4.40, 4.124a, Diagnostic Codes 8516, 8616, 8716 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.

The Veteran was provided VCAA notice in May 2006 prior to the initial adjudication of his service connection claim in a July 2006 rating decision.  The VCAA letter indicated the types of evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in August 2006 pertaining to the downstream disability rating and effective date elements of the claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, service connection for residuals of laceration, of the dorsal aspect of the left forearm, extending to muscle fascia, but not involving muscle or joint, has been established and an initial rating for the disability has been assigned.  Thus, the Veteran has been awarded the benefit sought (service connection), and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490- 491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran was afforded VA joint examination in July 2006 and a VA scar examination in October 2008.  The Board otherwise concludes that all relevant evidence necessary to decide the issue on appeal have been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA medical records, VA examination reports, private treatment reports, and statements from the Veteran.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

General Legal Criteria for Rating Claims

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  Specific diagnostic codes will be discussed where appropriate below.

The United States Court of Appeals for Veterans Claims (Court) has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When assigning an initial rating, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the present level of disability is of primary importance, is not applicable.  Therefore, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

Initial Rating for Left Forearm Scar

The Veteran's service connected residuals of laceration of the dorsal aspect of the left forearm, extending to the muscle fascia, but not involving muscle or joint, has been initially rated as noncompensably (0 percent) disabling since May 12, 2006, under Diagnostic Code 7804.

The applicable rating criteria for skin disorders, to include scars, are found at 
38 C.F.R. § 4.118.  During the pendency of this appeal for a higher initial rating, the criteria for evaluation of scars were amended as of October 23, 2008.  However, the revisions are applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  In the present case, the Veteran's application for service connection was received in May 2006, before the October 2008 effective date of the amendment.  In such circumstances, only the previous criteria applies as discussed above in the Federal Register as the Veteran has not requested review under the new criteria.

Diagnostic Code 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case because the service-connected scar is located on the Veteran's left upper extremity, specifically on the left forearm.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 
(2) provides that a superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7804 provides a 10 percent evaluation for scars that are superficial and painful on examination.  (emphasis added)  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

Based on the July 2006 and October 2008 VA examinations, as well as upon the October 2006 Agent Orange examination, February 2009 VA primary care note, private treatment reports of record, and the credible aspects of the Veteran's statements, the Board finds that a compensable evaluation was not warranted at any time during the appeal period for the Veteran's service-connected left forearm scar, the residuals of a laceration on the dorsal aspect of the left forearm extending to muscle fascia, but not involving muscle or joint.  At no time during the initial rating appeal has the left forearm scar laceration residual been deep, or caused limited motion or limitation of the left elbow or left wrist, and has not measured 144 square inches (929 sq. cm.) or greater, has not been unstable, and has not been painful on examination.  For these reasons, the Board finds that the criteria for an initial compensable evaluation for residuals of laceration of the dorsal aspect of the left forearm extending to the muscle fascia, but not involving muscle or the joint, have not been met for any period.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804.

In addition, there is no other diagnostic code which would have provided a compensable rating for the Veteran's left forearm scar.  Schafrath v. Derwinski, 
1 Vet. App. at 592-593.  As the Veteran's scar has been clinically described as 3.5 centimeters in length that is oriented longitudinally on the under surface of the left forearm on its dorsal surface, superficial ("barely detectable" per October 2008 VA scar examination report), and a deep scar with an area exceeding six inches is required for a 10 percent rating under DC 7801, a compensable rating under that code is not available.  A compensable rating under DC 7802 is not warranted because the Veteran's scar does not cover an area of 144 inches or more.  A rating under DC 7803 is not warranted because the Veteran's scar is not unstable.

If a scar is shown to be painful on examination, a 10 percent rating under DC 7804 is warranted.  No examination of record, either VA examination or an examination by a treating clinician, found the scar to be painful on examination.  Of greater significance is the omission of any complaint by the Veteran to any treating clinician of a complaint of pain in the scar itself.  The Veteran's statements before the undersigned will be addressed below.  While the Veteran reported during both VA examinations, which were conducted by the same VA examiner, an area of numbness that was below the scar, the Veteran has not reported pain in the scar itself.  See July 2006 VA examination report; October 2008 VA examination report.  

DC 7805 provides that other scars are rated on limitation of function of the affected part.  The July 2006 VA joints examiner noted no limitation of joint extension, except for a possible 5 degrees of full extension.  That examination report then referred to the Veteran having "good" range of motion otherwise.  No other VA examination report or treatment report found any limitation of motion, to include the October 2008 VA scar examination, conducted by the same VA examiner.  The VA Agent Orange examination in October 2006 found full range of motion, as did the treating clinician during the February 2009 VA primary care evaluation.  Therefore, the Board finds that by a preponderance of the evidence, there was no limitation of function of the affected part.   

The Board acknowledges that the Veteran reported a wide variety of symptoms, in particular during his testimony before the undersigned in December 2007, which the Veteran has attributed to his left forearm scar and as a service-connected residuals of a laceration in general.  Only to the undersigned did the Veteran describe the scar as painful and tender, (Tr. P. 4), having been the result of surgery, of being sore, of preventing him from using his "arms" and of preventing him from carrying things.  He agreed with his representative that upon any movement his scar becomes irritated and even extremely painful, even at night when he is sleeping.  Tr. P. 4.  He stated both that he could not straighten his arm out completely, and that when he did straighten his arm completely, he experienced a pulling sensation.  Tr. P. 5.  Further, his spouse also testified that the Veteran had complained to his doctor that he had no grip and that the Veteran had been told by this physician that it was the nerves.  Tr. P. 7.

The Board observes after a complete review of the private treatment reports that the Veteran had complained to his private physician of numbness and tingling in his right hand in October 1999, and his physician had assessed right hand ulnar nerve entrapment by November 1999, though by an April 2002 entry the Veteran had reported his hand was better.  Further, the October 2006 Agent Orange Examination found full range of motion for bilateral upper extremities and had the Veteran had DJD (degenerative joint disease) of the elbow.  Again, the Veteran did not report such symptoms to the July 2006 VA examiner or to that same examiner who conducted the October 2008 VA scar examination.  Even more significant, such a list of symptoms was not reported to the February 2009 VA primary care evaluation clinician, who noted the Veteran had full range of motion of the elbow, wrists and all digits.  The Veteran had complained only of discomfort in the left elbow area and that one finger on the left hand was cold.  The September 2009 MRI of his left elbow found mild degenerative changes in the capitellar radial articulation. 

The Board cannot reconcile the disparity between the Veteran's testimony before the undersigned and his reports to treating clinicians and to examiners, in favor of the Veteran.  The Board finds his claims of a painful, sore scar to be outweighed by the objective findings that the left forearm scar was not painful on examination, and by the Veteran's own reported histories made to medical professionals, especially for treatment purposes, in which he did not report  a painful or tender scar, that he was unable to use his arms to carry things, that upon any movement the scar becomes irritated and even extremely painful, that he could not straighten his arm out completely, or loss of grip strength.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Thus, the evidence of record since the filing of the Veteran's claim for service connection for the left forearm scar, the residuals of laceration of the dorsal aspect of the forearm, has consistently demonstrated a noncompensable level of disability.  The Board consequently finds that, at no time during the initial rating appeal has the evidence supported an assignment of a compensable rating.

For these reasons, the Board finds that the weight of the evidence is against a finding that the criteria for a compensable rating for left forearm scar, as a residual of laceration of the dorsal aspect of the left forearm extending to muscle fascia, not involving muscle or the joint, have been met for any period of the initial rating appeal.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against a higher (compensable) initial rating for the entire rating period on appeal, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Separate Rating for Left Forearm Ulnar Neuropathy

As will be discussed in greater detail below, the Board finds that a separate, compensable initial rating is warranted based on the Veteran's complaints of numbness around the scar area on his left forearm.  Based on diagnostic testing, recent examinations, and the credible aspects of the Veteran's statements, the Board will resolve reasonable doubt to find that such left forearm numbness is due to underlying, minimal ulnar neuropathy in the left forearm.  38 C.F.R. §§ 4.3, 4.7. Consequently, the Board finds that a separate, initial disability for the left forearm ulnar neuropathy under DC 8516 is warranted for the entire initial rating period on appeal.  

The Veteran is right-handed.  Accordingly, the rating criteria cited below refer to the non-dominant (minor) extremity.

Disabilities of the ulnar nerve are rated under the criteria of 38 C.F.R. § 4.124a (Diseases of the Peripheral Nerves), Diagnostic Code (DC) 8516 (complete or incomplete paralysis), DC 8616 (neuritis) and DC 8717 (neuralgia).  The rating criteria for all these DCs are as follows. A rating of 10 percent is awarded for mild incomplete paralysis of the minor extremity.  A rating of 20 percent is awarded for moderate incomplete paralysis of the minor extremity.  A rating of 30 percent is awarded for severe incomplete paralysis of the minor extremity.  A rating of 50 percent is awarded for complete paralysis of the ulnar nerve in the minor extremity (with "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers; cannot spread the fingers or reverse; cannot adduct the thumb; flexion of wrist weakened).

A note to the rating schedule states the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the "mild" or at most the "moderate" degree.

The July 2006 VA examination report noted the Veteran identified a 3 centimeter area that was numb and had prickle parathesia that extended distalward from the scar down to the level of the wrist.  The examiner suspected that the area of hyperesthesia that alternated with areas of numbness below the incision had involved trauma to one of the minor sensory nerves on the dorsal aspect of the left forearm.  That examiner found that there did appear to be injury to one of the superficial sensory nerves involving the skin of the region of the laceration.  

In October 2008, the same examiner provided the VA scars examination.  He noted the original finding of a strip of numbness on the left forearm.  The Veteran now reported the numbness had progressed to the left third, fourth, and fifth fingers, and that there was a numbness and tingling on the fingertips of the left hand which had not affected his muscle strength, but aggravated his work as a foreman for maintenance for a railroad.

Upon objective examination, the October 2008 VA examiner found the same strip of numbness as described in 2006 that now seems to involve the tips of the left third, fourth, and fifth fingers where there was lacking vibratory sensation and two-point discrimination.  Grip strength remained good.  The examiner diagnosed parathesia and numbness involving the left forearm, left wrist, and fingers of the left hand, three, four and five.  That was the distribution of the superficial ulnar nerve.  The examiner opined that, while he was not convinced all of the Veteran's symptomatology was related to the scar on the left elbow, and that it was conceivable but unlikely that all the symptoms were due to the scar, he would recommend a nerve conduction study to determine the level of injury.  He concluded that the concussive affect of the original injury may or may not be playing a role and, that there may be nerve damage that was totally unrelated to the scar.  

In March 2009 the Veteran underwent a VA nerve conduction study which found the minimal electrodiagnositc findings were suggestive of possible minimal left, minimal ulnar neuropathy.  
    
Giving the Veteran every benefit of the doubt, on review of the evidence above, the Board finds the Veteran's disability picture most closely approximates mild incomplete paralysis of the ulnar nerve, that warrants a separate, 10 percent initial disability rating.  The most recent VA nerve conduction study found very minimal neuropathy.  Indeed, in February 2009, the Veteran only complained about one finger feeling cold and the VA clinician found warmth in all the digits.  It is accordingly clear that the degree of paralysis as defined by the rating schedule more closely approximates "mild" than "moderate," consistent with a 10 percent rating under Diagnostic Code 8516.   

Although the Veteran has complained of significant loss of function of the left arm, to include weakness of grip, the Board has already found his statements to be inconsistent with and outweighed by other reported histories and with the objective record, and the Board notes his grip strength has been repeatedly found to be good, and objectively measured as 2+.  See February 2009 VA primary care note.  On examination, the Veteran has full range of motion of the elbow that would not be compensable under any applicable diagnostic code in 38 C.F.R. § 4.71a.  There is no indication of muscle atrophy or spasm.  The Board has considered whether a "staged rating" may be assigned, but the criteria for higher evaluation are not shown during any definable period during the course of the appeal.  Hart, 21 Vet. App. 505.

Extraschedular Consideration

The Board considered whether referral for an extraschedular rating is warranted, but finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun, 22 Vet. App at 115-16.

In this Veteran's case, the complaints or findings associated with the service-connected disability include a barely perceptible scar with a 3 centimeter wide band of numbness that extended below the scar.  The Veteran has not credibly alleged any impairment associated with the service-connected disabilities that affects his ability to work, but that the numbness was aggravating his work as a maintenance foreman for a railroad.  The schedular rating criteria specifically contemplate ratings based on the location of the scar and the lack of pain on examination.  In addition, the schedular rating criteria contemplate ratings for superficial scarring, including with ratings based on findings that the scar is tender or painful, or unstable, and ratings based on the area affected.  

The schedular rating criteria is also adequate to rate the separately service-connected disability of mild ulnar neuropathy of the left forearm.  Diagnostic Code 8516 provides for ratings based on the severity of paralysis, including the indicative symptoms of numbness, as well as for any associated neuritis and neuralgia, if shown to be present.  For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's left forearm scar.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disabilities, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable evaluation for residuals of laceration of the dorsal aspect of the left forearm, extending to muscle fascia, but not involving muscle or the joint, is denied.

An initial separate rating of 10 percent for a mild ulnar neuropathy of the left forearm, extending 3 centimeters wide from the left forearm dorsal scar, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


